                               Koffsky & Felsen, LLC
                                        1150 Bedford Street
                                    Stamford, Connecticut 06905
                                        Tel. (203) 327-1500
                                       Fax. (203) 327-7660
                                         bkoffsky@snet.net



Via ECF
                                     July 6, 2021



Hon. Judge Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, N.Y. 10601

Re:    United States v. Helbrans
       7:19cr497 (NSR)

Dear Judge Roman:

         The undersigned, along with Attorney Peter Schaffer, represent pro se defendant Nachman
Helbrans, as stand-by counsel in the above-titled matter. The undersigned has just reviewed the
government’s letter to the Court (Docket Entry 283) which asks that the Court enter an attached
Order. The government’s letter indicates that their letter and the attached Order were sent to the
pro se defendants by mail and it is assumed that the mailings happened the same day as the ECF
filing. As such, it should be expected that the pro se defendants will receive the government’s
letter early next week.

        As the pro se defendants may wish to respond to the government’s letter and proposed
Order, stand-by counsel for Nachman Helbrans respectfully asks the Court to take no action on the
government’s letter and Order until defendant Helbrans has an opportunity to review the letter and
respond, if appropriate.


                                     Respectfully submitted,

                                     _/s/ Bruce D. Koffsky _
                                     Bruce D. Koffsky


BDK/me
cc:  All Counsel of Record
